SPRECHER, Circuit Judge,
concurring.
In concurring with Judge Pell’s persuasive opinion, I would only add that the National Labor Relations Board, in attempting to steer a course between the Scylla and Charybdis of the Establishment and Free Exercise Clauses, has collided with one and fallen into the other. The Board’s assertion of jurisdiction will have the effect of inhibiting the practice of religion by regulating it, yet by conceding .that this will inexorably force it to “accommodate” and prefer religious employers and conversely to discriminate against secular employers in like situations, it will in the constitutional sense “establish” the religions with which it deals.